Exhibit 10.02

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 2nd day
of June, 2008, by and between Blue Coat Systems, Inc., a Delaware corporation
(the “Company”), and the investors listed on Schedule A attached hereto (the
“Investors” and, each individually, an “Investor”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

WHEREAS, the Company, Francisco Partners II, L.P. and Manchester Securities
Corp. are parties to that certain Note Purchase Agreement dated as of April 20,
2008 (the “Purchase Agreement”);

WHEREAS, pursuant to the Purchase Agreement, the Company will issue to the
Investors $40,000,000 aggregate principal amount of its Zero Coupon Senior
Convertible Notes due 2013 (the “Notes”);

WHEREAS, pursuant to the Purchase Agreement, the Company will issue to the
Investors 192,678 Warrants to Purchase Common Stock (the “Warrants”); and

WHEREAS, in order to induce Francisco Partners II, L.P. to enter into the
Purchase Agreement and in order to induce the Investors to purchase the Notes
and the Warrants from the Company pursuant to the Purchase Agreement, the
Investors and the Company hereby agree that this Agreement shall govern certain
of the rights of the Investors to cause the Company to register (i) the shares
of common stock, par value $0.0001 per share (the “Common Stock”), of the
Company issued or issuable upon conversion of the Notes (such issued or issuable
shares of Common Stock being referred to as the “Conversion Shares”) and
(ii) the shares of Common Stock issued or issuable upon exercise of the Warrants
(such issued or issuable shares of Common Stock being referred to as the
“Warrant Shares”).

NOW, THEREFORE, the parties hereby agree as follows:

Section 1. Registration Rights. The Company covenants and agrees as follows:

1.1 Definitions. For purposes of this Section 1:

(a) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

(b) The term “Act” means the Securities Act of 1933, as amended.

(c) The term “Anniversary Date” means the first anniversary of the date of this
Agreement.

(d) The term “Form S-3” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.



--------------------------------------------------------------------------------

(e) The term “Form S-4” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.

(f) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.10
hereof.

(g) The terms “register,” “registered,” and “registration” refer to a
registration in compliance with the Act effected by preparing and filing a
registration statement or similar document in compliance with the Act, and the
declaration or ordering of effectiveness of such registration statement or
document.

(h) The term “Other Registrable Securities” means any securities of the Company
(A) that are issued by the Company in connection with a financing, merger or
acquisition transaction occurring subsequent to the date of the Purchase
Agreement and (B) that have been granted registration rights by the Company in
connection with such transaction.

(i) The term “Registrable Securities” means (i) the Conversion Shares and the
Warrant Shares and (ii) any Common Stock of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for,
or in replacement of, the shares referenced in the preceding clause (i) above,
excluding in all cases, however, any Registrable Securities sold by a person in
a transaction in which the rights under this Section 1 are not assigned.

(j) The “number of shares of Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.

(k) The “number of shares of Other Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Other Registrable Securities.

(l) The term “Rule 144” shall mean Rule 144 under the Act.

(m) The term “SEC” shall mean the Securities and Exchange Commission.

1.2 Piggyback Registration.

(a) If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holders) any of its capital stock or other
securities under the Act in connection with the public offering of such
securities (other than a registration relating solely to the sale of securities
of participants in a Company stock plan, a registration effected on Form S-4 or
a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities), the Company shall, at such
time, give each Holder written notice of such registration. Upon the written
request of each Holder given within twenty (20) days after delivery of such
notice by the Company in accordance with Section 2.6, the Company shall, subject
to the provisions of Section 1.2(c), use all commercially reasonable efforts to
cause to be registered under the Act all of the Registrable Securities that each
such Holder requests to be registered.

 

2



--------------------------------------------------------------------------------

(b) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 1.2 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration. The expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 1.6 hereof.

(c) In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this
Section 1.2 to include any of the Holders’ securities in such underwriting
unless they accept the terms of the underwriting as reasonably agreed upon
between the Company and the underwriters selected by the Company (or by other
persons entitled to select the underwriters) and enter into an underwriting
agreement in customary form with such underwriters, and then only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. If the total amount of
securities, including Registrable Securities and Other Registrable Securities,
requested by stockholders to be included in such offering exceeds the amount of
securities sold other than by the Company that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, that the underwriters determine in
their sole discretion will not jeopardize the success of the offering. In no
event shall (i) any Registrable Securities and Other Registrable Securities be
excluded from such offering unless all other stockholders’ securities (other
than Registrable Securities and Other Registrable Securities) have been first
excluded or (ii) the amount of Registrable Securities and Other Registrable
Securities included in the offering be reduced below twenty percent (20%) of the
total amount of securities included in such offering.

In the event that less than all of the Registrable Securities and Other
Registrable Securities requested to be registered can be included in such
offering, then the number of Registrable Securities included in the offering
shall equal the total number of Registrable Securities and Other Registrable
Securities included in the offering, as determined pursuant to the immediately
preceding paragraph, multiplied by a fraction (i) the numerator of which is the
number of Registrable Securities then held by all Holders that request to
include Registrable Securities in the offering and (ii) the denominator of which
is the sum of the number of Registrable Securities then held by all Holders that
request to include Registrable Securities in the offering and the number of
Other Registrable Securities then held by all holders of Other Registrable
Securities that request to include Other Registrable Securities in the offering.
The number of Registrable Securities included in the offering pursuant to the
immediately preceding sentence shall be apportioned pro rata among the selling
Holders based on the number of Registrable Securities held by all selling
Holders or in such other proportions as shall mutually be agreed to by all such
selling Holders. For purposes of the preceding sentence concerning
apportionment, for any selling stockholder that is a Holder of Registrable
Securities and that is a venture capital fund, private equity fund, partnership
or corporation, the affiliated venture capital funds, private equity funds,
partners, retired partners and stockholders of such Holder, or the estates and
family members of any such partners and retired partners and any trusts for the

 

3



--------------------------------------------------------------------------------

benefit of any of the foregoing persons shall be deemed to be a single “selling
Holder,” and any pro rata reduction with respect to such “selling Holder” shall
be based upon the aggregate amount of Registrable Securities owned by all such
related entities and individuals.

1.3 Shelf Registration.

(a) As soon as reasonably practicable, but in no event later than one hundred
twenty (120) days after the date hereof, the Company will prepare and file with
the SEC a registration statement on Form S-3 for the purpose of registering
under the Securities Act all of the Registrable Securities for resale by, and
for the account of, the Holders as selling stockholders thereunder (the “Shelf
Registration Statement”). The Shelf Registration Statement shall permit the
Holders to offer and sell, on a delayed or continuous basis pursuant to Rule 415
under the Securities Act, any and all of the Registrable Securities. The Company
agrees to use commercially reasonable efforts to cause the Shelf Registration
Statement to become effective as promptly as practicable thereafter, but in any
event no later than one hundred eighty (180) days after the date hereof.

(b) The Company shall be required to keep the Shelf Registration Statement
effective until such date that is the earlier of (i) the date as of which all of
the Holders may sell all of the Registrable Securities without restriction
pursuant to Rule 144 promulgated under the Act or (ii) the date when all of the
Registrable Securities registered thereunder shall have been sold pursuant to
the Shelf Registration Statement, Rule 144 or another transaction in which the
purchaser receives securities that do not bear any legends and are
freely-tradable. Thereafter, the Company shall be entitled to withdraw the Shelf
Registration Statement and the Holders shall have no further right to offer or
sell any of the Registrable Securities pursuant to the Shelf Registration
Statement (or any prospectus relating thereto).

1.4 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, except as otherwise expressly
provided herein, the Company shall, as expeditiously as reasonably possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all commercially reasonable efforts to cause such
registration statement to become and remain effective;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all Registrable Securities covered by
such registration statement;

(c) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;

(d) use all commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

 

4



--------------------------------------------------------------------------------

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(g) cause all such Registrable Securities registered pursuant to this Section 1
to be listed on each securities exchange and trading system on which similar
securities issued by the Company are then listed; and

(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

Notwithstanding the provisions of this Section 1, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any registration statement during any period when (i) the Company is not
eligible to use Form S-3, (ii) the SEC or The Nasdaq Stock Market requests that
the Company amend or supplement the Shelf Registration Statement or the
prospectus included therein or requests additional information relating thereto,
(iii) the SEC or The Nasdaq Stock Market issues a stop order or similar order
suspending the effectiveness or restricting the use of the Shelf Registration
Statement or initiates proceedings to issue a stop order or similar order,
(iv) the Board of Directors of the Company in good faith determines that the
Shelf Registration Statement, the prospectus included therein, any amendment or
supplement thereto or any document incorporated or deemed to be incorporated
therein contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances then existing; provided,
however, that the Company uses commercially reasonable efforts to prepare and
file with the SEC such amendments and supplements to the such registration
statement or amendment as shall be reasonably necessary to cure such untrue
statement or omission, or (v) the Board of Directors of the Company in good
faith determines that the failure to so postpone or suspend would require
disclosure of material nonpublic information that, if disclosed at such time,
would be materially harmful to the interests of the Company and its
stockholders; provided, however, that during any such period all executive
officers and directors of the Company and all stockholders of the Company with
similar registration rights are also prohibited from selling securities of the
Company; provided, further, however, that such postponement or suspension
(A) shall not exceed a period of forty-five (45) days and (B) shall be exercised
by the Company not more than twice in any twelve (12) month period (for a
maximum of ninety (90) days within any such twelve (12) month period), provided
that the second period of postponement or suspension within any twelve
(12) month period shall not commence less than sixty (60) days after the end of
the first period of postponement or suspension within any such twelve (12) month
period.

 

5



--------------------------------------------------------------------------------

In the event of the suspension of effectiveness of any registration statement
pursuant to this Section 1.4, the applicable time period during which such
registration statement is to remain effective shall be extended by that number
of days equal to the number of days the effectiveness of such registration
statement was suspended.

1.5 Information from Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.

1.6 Expenses of Registration. All expenses (other than (i) underwriting
discounts and commissions relating to the Registrable Securities that are being
sold by the Holders and (ii) fees of any counsel for the selling Holders) that
are incurred in connection with registrations, filings or qualifications
pursuant to Sections 1.2 and 1.3, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees and
fees and disbursements of counsel for the Company shall be borne by the Company.

1.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.8 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the Act, the 1934 Act, any state securities laws or any rule or
regulation promulgated under the Act, the 1934 Act or any state securities laws,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state in such registration statement a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company of the Act, the 1934
Act, any state securities laws or any rule or regulation promulgated under the
Act, the 1934 Act or any state securities laws, and the Company will reimburse
each such Holder, underwriter, controlling person or other aforementioned person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such

 

6



--------------------------------------------------------------------------------

loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this subsection
l.8(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable to a person claiming indemnification in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation that occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by such Holder, underwriter, controlling person or other
aforementioned person that is claiming indemnification; provided, further,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of any such Holder or underwriter or
other aforementioned person, or any person controlling such Holder or
underwriter, from whom the person asserting any such losses, claims, damages or
liabilities purchased shares in the offering, if a copy of the most current
prospectus was not sent or given by or on behalf of such Holder or underwriter
or other aforementioned person to such person, if required by law to have been
so delivered, at or prior to the written confirmation of the sale of the shares
of such person, and if the prospectus (as so amended or supplemented) would have
cured the defect giving rise to such loss, claim, damage or liability.

(b) To the extent permitted by law, each selling Holder will, severally and not
jointly, indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Act, legal counsel and
accountants for the Company, any underwriter, any other Holder selling
securities in such registration statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Act, the 1934 Act, any state securities laws or any rule or regulation
promulgated under the Act, the 1934 Act or any state securities laws, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration; and each such Holder will reimburse any
person intended to be indemnified pursuant to this subsection l.8(b) for any
legal or other expenses reasonably incurred by such person in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection l.8(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld), and provided that in no event shall any indemnity
under this subsection l.8(b) exceed the net proceeds from the offering received
by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 1.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however,

 

7



--------------------------------------------------------------------------------

that an indemnified party (together with all other indemnified parties that may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of liability to the indemnified party under this
Section 1.8 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.8.

(d) If the indemnification provided for in this Section 1.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 1.8(b), shall exceed the net proceeds from
the offering received by such Holder. The relative fault of the indemnifying
party and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by any Holder claiming indemnification in connection with an underwritten
public offering are in conflict with the foregoing provisions, the provisions in
the underwriting agreement shall control with respect to such Holder.

(f) The obligations of the Company and Holders under this Section 1.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1 and otherwise.

1.9 Reports Under the 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration beginning on the Anniversary Date, the Company agrees, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times on and after the Anniversary Date;

 

8



--------------------------------------------------------------------------------

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act after the date hereof;

(c) not later than the Anniversary Date, file with the SEC all reports and other
documents required of the Company under the Act and the 1934 Act for the 12
months preceding the Anniversary Date; and

(d) furnish to any Holder on and after the Anniversary Date, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to avail any Holder
of any rule or regulation of the SEC that permits the selling of any such
securities without registration on or after the Anniversary Date.

1.10 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to any transferee or assignee of
such securities, including any transferee or assignee that (i) is a subsidiary,
parent, partner, limited partner, retired partner or stockholder of a Holder, or
(ii) is a Holder’s family member or trust for the benefit of an individual
Holder, provided: (a) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; (b) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement; and (c) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Act.

1.11 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would allow such holder or prospective holder to receive registration rights
that are senior to the registration rights held by the Holders. For avoidance of
doubt, any registration rights (other than with respect to a registration
relating solely to the sale of securities of participants in a Company stock
plan, a registration effected on Form S-4 or a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities) that allow a holder or prospective holder of securities of the
Company to register any securities of the Company, or include any securities of
the Company in a registered offering, without affording a pari passu right of
registration or inclusion to the Holders shall be deemed to be registration
rights senior to the registration rights held by the Holders.

1.12 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1 (i) after three (3) years following the
date of this Agreement, (ii) as to any Holder, such earlier time after the date
of this Agreement during which such Holder (A) can sell all shares held by it in
compliance with Rule 144 and without restriction thereunder or (B) holds one
percent (1%) or less of the Company’s outstanding Common Stock and all
Registrable Securities held by such Holder (together with any affiliate of the
Holder with whom

 

9



--------------------------------------------------------------------------------

such Holder must aggregate its sales under Rule 144) can be sold in any three
(3) month period without registration in compliance with Rule 144 and without
restriction thereunder or (iii) after such time at which such Holder receives
freely-tradable securities in connection with any consolidation, reorganization
or merger of the Company with or into any other corporation or corporations or a
sale, conveyance, or other disposition of all or substantially all of the
Company’s property or business.

Section 2. Miscellaneous.

2.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties (including
transferees of any shares of Registrable Securities). Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

2.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware as applied to agreements among Delaware residents
entered into and to be performed entirely within Delaware.

2.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

2.4 Remedies. Each Investor shall be entitled to enforce its rights under this
Agreement specifically to recover damages and costs (including reasonable
attorney’s fees) for any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. The parties hereto agree and
acknowledge that money damages are not an adequate remedy for any breach of the
provisions of this Agreement and that the Investors are entitled to specific
performance and/or other injunctive relief (without posting any bond or deposit)
in order to enforce or prevent any violations of the provisions of this
Agreement.

2.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

2.6 Notices. All notices, requests, consents and other communications hereunder
shall be in writing; shall be mailed (a) if within the domestic United States,
by first-class registered or certified airmail, by nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
to or from outside the United States, by International Federal Express or
facsimile; shall be deemed given: (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed or (iv) if delivered by facsimile, upon electronic confirmation of
receipt; and shall be delivered as addressed as follows:

(a) if to the Company, to:

Blue Coat Systems, Inc.

420 North Mary Avenue

Sunnyvale, California 94085

Attention: Betsy E. Bayha, Esq.

Phone: (408) 220-2200

Telecopy: (408) 220-2157

 

10



--------------------------------------------------------------------------------

(b) with a copy mailed to:

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, California 94025

Phone: (650) 752-2000

Telecopy: (650) 752-2111

Attention: William M. Kelly, Esq.

                  Sarah K. Solum, Esq.

(c) if to the Investors, at the addresses set forth on Schedule A attached
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

2.7 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

2.8 Entire Agreement; Amendments and Waivers. This Agreement and the Purchase
Agreement constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the holders of a majority of
the then-outstanding Registrable Securities; provided, however, that any such
amendment or waiver that adversely effects any Investor in a different manner
than any other holder of Registrable Securities shall also require approval of
such Investor. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Registrable Securities, each
future holder of all such Registrable Securities, and the Company. Each Holder
acknowledges that by the operation of this Section 2.8, the holders of a
majority of the then-outstanding Registrable Securities will have the right and
power to diminish or eliminate all rights of such Holder under this Agreement.

2.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

2.10 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities (including affiliated venture capital funds) or persons
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

BLUE COAT SYSTEMS, INC. By:   /s/ Brian NeSmith  

Name: Brian NeSmith

Title: President & CEO

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS FRANCISCO PARTNERS II, L.P. By:  

FRANCISCO PARTNERS GP II, L.P.

its General Partner

By:  

FRANCISCO PARTNERS GP II MANAGEMENT, LLC

its General Partner

By:   /s/ Keith B. Geeslin  

Name: Keith B. Geeslin

Title: Managing Member

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS FRANCISCO PARTNERS PARALLEL FUND II, L.P. By:  

FRANCISCO PARTNERS GP II, L.P.

its General Partner

By:  

FRANCISCO PARTNERS GP II MANAGEMENT, LLC

its General Partner

By:   /s/ Keith B. Geeslin  

Name: Keith B. Geeslin

Title: Managing Member

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Schedule A

INVESTORS

 

Investor

  

Investor’s Address

and Facsimile Number

  

Investor’s Representative’s Address and
Facsimile No.

Francisco Partners II, L.P   

Francisco Partners II, L.P

One Letterman Drive

Building C, Suite 410

San Francisco, CA 94129

Attention: Mr. Keith Geeslin

Phone: (415) 418-2900

Telecopy: (415) 418-2999

  

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy, Esq.

                  C. Brophy Christensen, Esq.

Phone: (415) 984-8700

Telecopy: (415) 984-8701

Francisco Partners Parallel

Fund II, L.P.

  


Francisco Partners Parallel

Fund II, L.P.

One Letterman Drive

Building C, Suite 410

San Francisco, CA 94129

Attention: Mr. Keith Geeslin

Phone: (415) 418-2900

Telecopy: (415) 418-2999

  

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy, Esq.

                  C. Brophy Christensen, Esq.

Phone: (415) 984-8700

Telecopy: (415) 984-8701